Citation Nr: 0534001	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-07 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1976 and from June 1979 to December 1987.  Records 
also indicate that he had service in the Georgia Army 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating decision rendered by VA's Atlanta, Georgia, Regional 
Office (RO) in December 2001, wherein service connection was 
granted for bilateral tinea pedis, with a disability rating 
of 10 percent assigned.  The veteran thereafter indicated 
disagreement with that rating and, after being issued a 
Statement of the Case, perfected his appeal of that issue by 
a submission of a substantive appeal (VA Form 9) in June 
2002.

A personal hearing was held before the undersigned, sitting 
at the RO, in August 2004.  A transcript of that hearing is 
associated with the veteran's claims file.

The veteran's claim was previously before the Board and 
remanded in November 2004.  Since all the requested 
additional development has been completed, the veteran's 
claim is properly before the Board at this time.


FINDING OF FACT

The veteran's bilateral tinea pedis is manifested by less 
than constant exudation and itching, no extensive lesions or 
marked disfigurement, involvement of no more than the sides 
and bottoms of the veteran's feet, and no evidence of at 
least six weeks of systemic medication in a 12-month period.


CONCLUSION OF LAW

The criteria for an increased initial evaluation for the 
veteran's bilateral tinea pedis have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Codes (DC) 7806, 7813 (2002 & 
2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2005).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159.  These laws require that, upon the receipt 
of a complete or substantially complete application for 
benefits, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously of record, that is necessary 
to substantiate the claim.  This notice shall indicate which 
portion of the information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, is to be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005).  VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c).

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002 & 
Supp. 2005);  38 C.F.R. § 3.159(c)(1) (2005).  If VA is 
attempting to obtain records from a Federal department or 
agency, the effort to obtain them will continue until the 
records have been obtained unless it is reasonably certain 
that such records do not exist or that further efforts to 
find them would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection in July 2001.  Notice 
consistent with the VCAA was provided in August 2001, and the 
rating decision was issued in December 2001.  While the 
provided notice informed the veteran of the evidence needed 
to substantiate his claim, which evidence he should submit, 
and which evidence VA would obtain, and invited him to submit 
any additional evidence, it only addressed his claim for 
service connection, not his claim for an increased rating.

However, the veteran's appeal of the initial rating assigned 
to his disability represents a downstream issue.  Therefore, 
additional VCAA notice is not needed if the original notice 
was sufficient and provided prior to the initial AOJ rating 
decision.  VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in response 
to notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).


II.  Applicable Laws and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2005).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005) and its implementing regulations did not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Board notes that during the pendency of this appeal, the 
rating criteria for evaluating skin disabilities was changed, 
effective August 30, 2002.  The veteran's disability claim 
must be rated under the older regulations prior to the 
effective date of the newer regulations and under the newer 
regulations from their effective date, unless to apply the 
newer regulations to the claim pending on their effective 
date would have a genuinely retroactive effect that the newer 
regulations do not prescribe.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) overruling Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOPGCPREC 7-2003.  The older regulation 
must apply prior August 30,2002, because a regulation cannot 
apply prior to its effective date.  38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2005).

In this case, promulgation of the new diagnostic codes for 
skin disabilities did not provide for retroactive 
application.  The veteran's claim was a pending matter, not a 
completed matter when the new rules became effective.  The 
veteran was seeking prospective benefits, i.e., a stream of 
compensation payments into the future.  Application of the 
new rules will not extinguish a right to benefits that the 
veteran had before promulgation of the new rules.  
Consequently, application of the new rule to his pending 
claim for an increased rating does not have impermissible 
retroactive effect.  See VAOPGCPREC 7-2003, at 17.  Pursuant 
to the rule in Kuzma, supra, there will be no application of 
the older rule after the effective date of the newer rule, as 
was done under the rule in Karnas, supra, even if the older 
rule would have permitted a higher rating.

Under the older regulations, the veteran's disability was 
evaluated under 38 C.F.R. § 4.118, DC 7813 (2002), which 
provided the rating criteria for dermatophytosis.  The code 
indicated that unless otherwise provided, rate codes 7807 
through 7819 as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Id.  Note 1 indicated that the most 
repugnant conditions may be submitted for central office 
rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliative with constitutional symptoms.  Id.

Eczema was rated under 38 C.F.R. § 4.118, DC 7806 (2002).  
Under that code, eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area is rated noncompensable.  Id.  Eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area warrants a 10 percent rating.  Id.  Eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement warrants a 30 percent rating.  Id.  
Finally, eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant warrants a 50 percent evaluation.  
Id.

Under the newer regulations, a noncompensable evaluation is 
assigned to dermatitis or eczema with less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2005).  
A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.  A 30 percent evaluation is assigned with 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  Finally, a 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.


III.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


IV.  Factual Background

A July 2001 VA outpatient record shows the veteran complained 
of a fungal rash between his toes and along the sides of both 
feet.  It itched.  He had a history of chronic athlete's 
foot, and he occasionally got flare-ups, which required 
treatment.  On examination, the pedal pulses were +2.  The 
veteran had some chronic type whitish scaly papules along the 
medial and lateral aspects of both feet.  The skin was dry 
and peeling.  There was no drainage or open ulceration.  
There was a whitish maceration between all of the toes of 
both feet.  There was no peeling or discoloration on the 
soles of the feet.  The veteran complained of itching of the 
feet and discomfort between the toes, especially when wearing 
shoes or walking.  The assessment was chronic dermatitis and 
chronic athlete's foot.  The veteran was given a prescription 
for topical cream and ointment.  He was encouraged to keep 
the areas between the toes clean and dry.

A May 2003 VA outpatient record shows the veteran presented 
for medications for his fungal infection of the feet.  
Examination of the feet revealed onychomycosis of the toes 
and tinea pedis.  The impression was onychomycosis and tinea 
pedis.  He was prescribed Lamisil.

In September 2003, the veteran underwent VA examination.  He 
indicated that he had been treated with creams, ointments, 
and tablets for the condition.  The veteran stated that his 
feet continuously worsened and did not get better.  They 
sweated, smelled, cracked, bled, and hurt.  He stated they 
were often rated a 10 on a scale of 10 for pain.  Because of 
all this, his feet swelled occasionally and caused him pain 
while standing.  He did not believe he had ever seen a 
dermatologist.  The veteran indicated he was told by his 
current VA doctor that the problem would never go away.  He 
worked as a truck driver and stated he could only work one or 
two days per week because his feet were so irritated, raw, 
and painful that he could not drive.  For medication, he 
currently used athlete's foot cream.

On examination, the veteran had notable fungal involvement of 
both feet in a moccasin type distribution.  He had 
involvement in the interdigital webs with slight maceration.  
There were no signs of secondary bacterial infection.  He had 
involvement of the great toe of the right foot and small toe 
of the left foot.  The other nails also had a lesser degree 
of involvement.  The diagnosis was dermatophyte infection of 
the bilateral feet and of the nails of both feet.

In August 2004, the veteran testified before the undersigned.  
He stated that he currently received treatment at the VA 
medical center for his feet.  The fungus was also present 
under the nails of his feet.  He stated that the whole of 
each foot was consumed by fungus.  He stated he needed active 
treatment from a doctor for his feet at least once or twice a 
month.  He had only received treatment from VA once or twice 
this year because he had been involved in a car accident.  
During flare-ups, he experienced swelling, bleeding, peeling 
skin, bad odor, and shooting pain.  The veteran had been 
treated with lotions, creams, ointments, and oral medication.  
He said he was prescribed oral medications this year.  The 
veteran was a truck driver, and his foot disability caused 
him to miss work.  He had to replace his shoes every two or 
three weeks.

In February 2005 written statements, the veteran's mother and 
girlfriend indicated that they knew the veteran to have a lot 
of problems with his feet.  It seemed like nothing would help 
his disorder.  They bled, swelled, and smelled.  He had to 
purchase shoes on a regular basis.

An April 2005 VA medication record shows the veteran was 
prescribed topical antifungal cream to apply twice a day.

An April 2005 VA outpatient record shows the veteran sought 
treatment for his tinea pedis.  It was found on examination.  
The impression was tinea pedis.  The veteran was prescribed 
Lamisil cream and advised to keep the feet dry.

In May 2005, the veteran underwent VA examination.  He 
indicated he believed he was treated with Lamisil tablets on 
a couple of different occasions.  This did not give much 
relief.  He stated that his feet smelled, itched, and were 
uncomfortable all the time.  He tried various creams, 
lotions, and powders to no avail.  The veteran had problems 
with footwear.  He stated that because of the condition of 
his feet, he wore out shoes from the smell and decay in just 
a few weeks or months.  Wearing socks did not give him any 
additional benefit.  He currently used a combination of 
antifungal cream and an antifungal powder.

On examination, the veteran had scaling in a moccasin type 
distribution of the bilateral feet, with mild scaling in the 
interdigital space between the toes of both feet.  There were 
no current sores on the feet.  There was slight 
hyperkeratosis around the heels.  He had thickening of the 
nails of the right great toe, the left fourth and fifth toes, 
and the right little toe, consistent with onychomycosis.  A 
KOH prep of the right great toe was positive.  There were no 
signs of secondary bacterial infection.  The diagnosis was 
moderate tinea pedis of the bilateral feet.  There was an 
additional diagnosis of onychomycosis of the right great toe, 
right little toe, and left fourth and fifth toes.

V.  Analysis

After a careful review of the record, it is found that the 
veteran is not entitled to an initial evaluation greater than 
10 percent for his service connection bilateral tinea pedis 
at any time since he filed his original claim for service 
connection.  Prior to the change in the rating schedule, an 
evaluation in excess of 10 percent required constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  While the veteran has complained of exudation 
and itching, he has not indicated, nor do the medical records 
show, that it was constant.  Indeed, the medical records show 
that, despite his statements to the contrary, the veteran 
sought treatment at the VA medical center for his feet 
approximately once per year.  Additionally, no sores or 
lesions have ever been found on his feet.  While the veteran 
has indicated they bleed, they have never been noted to be 
bleeding upon examination.  Therefore, any lesions would not 
be considered extensive.  Finally, there is no indication 
that the veteran's foot disability results in marked 
disfigurement.  First, the skin disorder is on his feet, an 
area that is not generally exposed.  Furthermore, the VA 
examiners have noted that the veteran's disability mainly 
affects the areas in between his toes and on the sides of his 
feet.  There is no indication, therefore, that the veteran's 
tinea pedis results in marked disfigurement.

Under the revised regulations, the veteran must demonstrate 
that 20 to 40 percent of his entire body or 20 to 40 percent 
of his exposed areas were affected to warrant an increased 
rating.  Based on the evidence of record, there is no 
indication that the veteran's disability meets this criteria.  
His tinea pedis has never been shown to have affected any 
part of his body other than this feet.  Therefore, there is 
no evidence that it affects at least 20 percent of his body 
or 20 percent of his exposed areas.

Alternatively, under the revised regulations, the veteran 
must demonstrate that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for at least six weeks, but not constantly, during 
the past 12-month period.  Reviewing the evidence of record, 
the Board finds that there is no evidence that the veteran's 
disability, and the treatment he received, satisfies the 
criteria for an initial increased rating.  The evidence shows 
that the veteran was repeatedly prescribed ointments, 
lotions, and creams for his tinea pedis.  He was once 
prescribed Lamisil tablets in May 2003.  While Lamisil is not 
a corticosteroid or an immunosuppressive drug, it is 
considered a systemic medication.  However, there is no 
evidence that the veteran required this medication for at 
least six weeks in a 12-month period.  Indeed, the VA medical 
evidence shows he did not return to the VA medical center 
until September 2003 and that visit was for a VA examination 
at which he indicated he only currently used lotions and 
ointments.  There is no other evidence in the veteran's 
claims file that he received oral medication.  Therefore, the 
Board finds that his disability treatment does not satisfy 
the criteria for a higher initial disability evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in July 2001, has his bilateral 
tinea pedis been more disabling than as currently rated under 
this decision.


ORDER

An initial increased evaluation for bilateral tinea pedis is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


